DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (US Patent No. 8,221,602).
With respect to claim 1, Brown disclose in fig. 6 a process kit [600] in a sputter chamber, the process kit [600] comprising a deposition ring [620] configured to be disposed on a pedestal assembly (i.e. substrate support) [100] (abstract; col. 8 lines 49-53), wherein fig. 6 further depicts the deposition ring [620] comprises a body (i.e. annular band) [252] configured to rest on a lower ledge [240] of the substrate support [100], the annular band [252] having upper and lower surfaces, the lower surface including a radially inner portion, a radially outer portion, and a step extending downward from a location of the radially inner portion so that a thickness of the annular band increases from the radially inner portion to the radially outward portion. Fig. 3 further depicts an inner wall (i.e. inner lip) [260] extending upwards from the upper surface of the annular band [252] and adjacent an inner surface of the annular band [252] (col. 8, lines 58-59, wherein an inner surface of the inner lip [260] and the inner surface of the annular band of the annular band [252] form a central opening of the deposition ring [620], wherein a depth between an upper surface of the annular band [252] and a horizontal portion of an upper surface of the inner lip [260] is about 0.45 inches (11.43 mm) (col. 8, lines 65-66). Fig. 6 also depicts the deposition ring [620] comprises a channel [266] radially outward and beneath a lowermost surface of the annular band [252], and a leg (i.e. outer lip) [272] extending upwardly and disposed radially outward of the channel [266] (col. 6, lines 26-34; col. 8, lines 49-57).
With respect to claim 2, Brown further depicts in fig. 6 the process kit [600] comprises a ground shield (i.e.one-piece process kit shield) [662] having a cylindrical body [202] having an upper portion [204] and a lower portion [206] (col. 4, lines 48-67; col. 8, lines 49-57), wherein fig. 6 further depicts the one-piece process kit shield [662] has a cover ring section extending radially inward from the lower portion [206] and includes a cylinder (i.e. protrusion) [208] extending into the channel [266] of the deposition ring [620] and a recess into which the outer lip [272] extends to define a labyrinth gap (i.e. tortuous flow path) [650] between the cover ring section of the one-piece process kit shield [662] and the deposition ring [620] , wherein an upper surface of the cover ring section is substantially flat (col. 5, lines 1-7; col. 8, lines 49-57)
With respect to claim 6, Brown further depicts in fig. 6 a width of the outer lip [272] is greater than a width of the inner lip [260].
With respect to claim 7, Brown further depicts in fig. 3 a deposition ring [302] similar to the deposition ring [620] in fig. 6 (col. 6, lines 63-67; col. 7, lines 10-14; col. 8, lines 49-57), wherein fig. 3 depicts the deposition ring [302] has the radially outer portion comprising a trap wall [360] (col. 7, lines 10-14), with the trap wall [360] having a lower surface that is above an upper surface of the outer lip [272] 
With respect to claim 9, Brown further depicts in fig. 6 the channel [266] is at least partially defined  by a first leg [268] extending downwardly from the annular band [252] (col. 6, lines 26-32; col. 8, lines 49-57), wherein the first leg [268] ha a vertical height greater than a vertical height of the inner lip [260].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent No. 8,221,602) as applied to claim 2 above, and further in view of Johanson et al (US 2017/0002461).
With respect to claim 3, the reference Brown is cited as discussed for claim 2. However Brown is limited in that while Brown depicts in figs. 1 and 6 the process kit [600] comprises the one-piece process kit shield [662] and deposition ring [620], with figs. 1 and 6 depicting the one-piece process kit shield [662] comprising a mounting section (i.e. adapter section) [212] extending radially outward from the upper portion (col. 2, lines 40-42; col. 5, lines 8-11; col. 8, lines 49-57), the one-piece process kit shield [662] comprising a heat transfer channel is specifically suggested.
Johanson teaches in fig. 2 a process kit [102] comprising a deposition ring [118] and one-piece shield [110] (para 0012 and 0020), similar to the deposition ring [620] and one-piece process kit shield [662] of Brown. Fig. 2 of Johanson further depicts the process kit [102] comprises a one-piece shield [110] that comprises a cylindrical body having upper and lower portions [128],[132] in addition to a cover ring section [122] that extends radially inward from the lower portion [132] (para 0020), wherein the cover ring section [122] includes a protrusion [210] extending into a channel [212] of the deposition ring [118] and a recess into which the outer lip extends to define a tortuous flow path between the cover ring section and the deposition ring [118] (para 0025). Fig. 2 also depicts the one-piece shield [110] comprises an adapter section [136] that extends radially outward from the upper portion, and a heat transfer channel [152] extending through the adapter section [136] (para 0029). Johanson cites the advantages of the adapter section [136] of the cover ring section [122] having the heat transfer channel [152] as allowing for improved heat transfer which reduces thermal expansion stresses on material deposited thereon (para 0030).
It would have been obvious to one of ordinary skill in the art to incorporate the heat transfer channel of Johanson into the adapter section of the cover ring section of Brown to gain the advantages of allowing for improved heat transfer to reduce thermal expansion stresses on material deposited thereon.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent No. 8,221,602) as applied to claim 1 above, and further in view of Rasheed et al (US Patent No. 8,911,601).
With respect to claim 8, the reference is cited as discussed for claim 1. However Brown is limited in that while fig. 6 depicts a thickness of the annular band [252] from the upper surface to the radially outer portion of the lower surface is present, a specific thickness is not suggested.
Rasheed teaches in fig. 1 a process kit [150] in a sputter chamber, the process kit [150] comprising a deposition ring [180] (col. 6, lines 1-3), similar to the deposition ring [620] in fig. 6 of Brown. Rasheed depicts on fig. 2B the deposition ring [180] configured to be disposed on a substrate support [126] (col. 4, lines 58-60), and figs. 2A-2B depict the deposition ring [180] comprises: an annular ring (i.e. band) [202] configured to rest on a lower ledge of the substrate support [126], the annular band [202] having upper and lower surfaces, a first cylinder (i.e. inner lip) [201] extending upwards from the upper surface of the annular band [202] and adjacent an inner surface of the annular band [202], wherein an inner surface of the inner lip [201] and the inner surface of the annular band [202] together form a central opening of the deposition ring [180]. Rasheed further depicts in fig. 2A a thickness of the annular band [202] from the upper surface to the radially outer portion [203], wherein the thickness is defined as [V] – ([Y] + [X]), with [Y] being 0.343 inches (8.7122 mm), [V] being 0.3-.75 inches (7.62-19.05 mm), and [X] being 0.001-0.02 inches (0.0254-0.508 mm) (col. 4, lines 14-20; col. 6, lines 56-66), which results in the thickness encompassing the claimed range of about 3.75-4.75 mm.
It would have been obvious to one of ordinary skill in the art to incorporate the thickness of the annular body of Rasheed as the specific thickness for the annular body of the deposition ring of Brown since Brown fails to specify a specific thickness, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Rasheed has taught a particular thickness of an annular body of a deposition ring that rests on a substrate support in a sputtering chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,103,012 in view of US Patent No. 8,221,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,103,012 are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims, with 8,221,602 teaching to one of ordinary skill to have the deposition ring have a depth between an upper surface of the annular band and a horizontal portion of an upper surface of the inner lip be about 0.45 inches (11.43 mm) (col. 8, lines 65-66). Therefore, any reference meeting the limitations set forth in claims 1-20 of the 10,103,012 in view of 8,221,602 would also meet the requirements set forth in claims 1-3 and 6-9 of the current invention.
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Design Patent No. 888,903 in view of MPEP 804, Section II, Part B, #4, and US Patent No. 8,221,602 particularly since claims 1-3 and 6-9 of the present application to a deposition ring shown in fig. 3 read on a deposition ring shown in fig. 8 of the 888,903. Although 888,903 does not specify for the deposition ring a particular depth between an upper surface of the annular band and a horizontal portion of an upper surface of the inner lip, 8,221,602 teaches one of ordinary skill for the deposition ring to have this depth be about 0.45 inches (11.43 mm) (col. 8, lines 65-66), and that figs. 1 and 6 of 8,221,602 show that the deposition ring of 888,903 is fully capable of both being disposed on a substrate support with the annular bad resting on a lower ledge of the substrate support. The cropped figures below of Applicant’s fig. 3 and fig. 8 of 888,903 serve to clarify the similar (if not identical) structures of the deposition rings (including the depth of ~11.43 mm taught by 8,221,602).

    PNG
    media_image1.png
    360
    845
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s Remarks on p. 7-11 filed 9/30/2021 are addressed below.

Double Patenting Rejections
Applicant’s argument on p. 7 is persuasive since claim 1 has been amended to require a limitation of “a thickness of the annular band increases from the radially inner portion to the radially outer portion”; this previous rejection is withdrawn in view of Applicant’s argument and the limitation of amended claim 1.
Applicant' s arguments on p. 7-8 with respect to claims 1-3 and 6-9 have been considered but are moot because the arguments do not apply to the new combination of references U.S. Design Patent No. 888,903 and US Patent No. 8,221,602 being applied in the current rejection.



102 & 103 Rejections
Applicant' s arguments on p. 9-11 with respect to claims 1-3 and 6-9 have been considered but are moot because the arguments do not apply to the new reference Brown being applied in the current rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794